June 22, 2012


Mr. Jeffery T. Nobles
Beirne Maynard & Parsons LLP
1300 Post Oak Blvd., Suite 2500
Houston, TX 77056
Mr. Marc G. Rosenthal
Rosenthal & Watson, PC.
6601 Vaught Ranch Road, Suite 200
Austin, TX 78730

RE:   Case Number:  09-0745
      Court of Appeals Number:  13-08-00628-CV
      Trial Court Number:  2008-03-1636-E

Style:      FREEDOM COMMUNICATIONS, INC., D/B/A THE BROWNSVILLE HERALD AND
      VALLEY MORNING STAR
      v.
      JUAN ANTONIO CORONADO, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Dorian E.      |
|   |Ramirez            |
|   |Ms. Aurora De La   |
|   |Garza              |